
	

114 HR 3997 IH: To amend MAP–21 to establish a veterans business enterprises program, and for other purposes.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3997
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Cummings (for himself, Mr. Clyburn, Ms. Norton, Ms. Brown of Florida, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend MAP–21 to establish a veterans business enterprises program, and for other purposes.
	
	
 1.Veterans business enterprises programSection 1101 of MAP–21 (23 U.S.C. 101 note) is amended by adding at the end the following:  (c)Veterans business enterprises programExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under divisions A and B of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by veterans, as defined in section 3(q) of the Small Business Act (15 U.S.C. 632(q))..
		
